 Case 2:21-cv-00671-JES-MRM Document 1 Filed 09/10/21 Page 1 of 7 PageID 1




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

THE GOLF CLUB AT PALMIRA, INC.,

        Plaintiff,                                 CIVIL ACTION:

v.                                                 NOTICE OF REMOVAL

EMPIRE INDEMNITY INSURANCE
COMPANY,

        Defendant.
                                             /

TO THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA
FORT MYERS DIVISION:

        Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant, EMPIRE

INDEMNITY INSURANCE COMPANY (“Empire”), and Local Rule 4.02, by and

through its undersigned counsel, gives notice of removal of this civil action, Case

Number 2021-CA-004562, pending in the Circuit Court of the Twentieth Judicial

Circuit in and for Lee County, Florida, and hereby removes this action to the United

States District Court for the Middle District of Florida, Fort Myers Division. In

support of its Notice of Removal, Empire states as follows:

        1.     On or about August 4, 2021, Plaintiff, THE GOLF CLUB AT

PALMIRA, INC. (“Plaintiff”), filed a Summons and Complaint for Breach of




7686597.1
 Case 2:21-cv-00671-JES-MRM Document 1 Filed 09/10/21 Page 2 of 7 PageID 2




Contract, bearing Case Number 2021-CA-004562, in the Circuit Court of the

Twentieth Judicial Circuit in and for Lee County, Florida.

        2.   Empire is the sole Defendant named in the Complaint (“Complaint”)

filed by Plaintiff, styled as THE GOLF CLUB AT PALMIRA, INC. v. EMPIRE

INDEMNITY INSURANCE COMPANY. See Complaint, attached hereto as Exhibit

1.

        3.   Empire was served with Plaintiff’s Summons and Complaint on August

12, 2021. See Notice of Service of Process, attached hereto as Exhibit 2.

        4.   The United States District Court for the Middle District of Florida, Fort

Myers Division, is the Court and Division encompassing the county wherein such

action is pending in state court.

        5.   This removal is effected and has been timely filed within one (1) year

after commencement of the action and within thirty (30) days after Empire received

service of Plaintiff’s Summons and Complaint.

        6.   This Court has jurisdiction over this matter and it is properly removed

to this Court pursuant to 28 U.S.C. §§ 1332, 1441, and 1446.

        7.   Pursuant to 28 U.S.C. § 1446(a), a copy of all papers filed in the record

of the State Court action are attached hereto along with a copy of the docket as

Exhibit 3.




                                          2
7686597.1
 Case 2:21-cv-00671-JES-MRM Document 1 Filed 09/10/21 Page 3 of 7 PageID 3




        8.    This action is properly removed to this Court pursuant to 28 U.S.C. §§

1332 and 1441, in that all properly joined and served parties are of diverse

citizenship and the amount in controversy exceeds $75,000.00, exclusive of interest

and costs.

        9.    For the purposes of diversity of citizenship under 28 U.S.C. §

1332(c)(2), Plaintiff is a citizen of Lee County, Florida. See Florida Division of

Corporations Detail by Entity Name, attached hereto as Exhibit 4.

        10.   Defendant, Empire, is an Oklahoma corporation and maintains its

principal place of business in Illinois. Empire is not a citizen of Florida. See

Oklahoma Secretary of State Entity Summary Information and the printout from the

Florida Office of Insurance Regulation website, attached hereto as Exhibit 5.

        11.   Plaintiff alleges that Empire issued Insurance Policy Number 9467101

01 (the “Policy”) to insure certain real property located at 28501 Matteotti View,

28150 Matteotti View and 28250 Benecia Boulevard, Bonita Springs, Florida 34135.

(the “Property”). See Exhibit 1, ¶ ¶ 2 and 5.

        12.   Venue is proper in the Middle District of Florida because at all relevant

times Empire was doing business in Florida as an insurer, and the suit for which this

removal originates was filed by Plaintiff in the Circuit Court in and for Lee County,

Florida. See Exhibit 1.




                                           3
7686597.1
 Case 2:21-cv-00671-JES-MRM Document 1 Filed 09/10/21 Page 4 of 7 PageID 4




        13.   Plaintiff alleges that Empire (i) has failed and refused to tender all owed

insurance benefits due and owing Plaintiff with regard to the claim arising out of the

September 10, 2017 occurrence; (ii) has failed and refused, and continues to refuse

to pay the full damages despite knowing it is required to do so; (iii) has failed and

refused to provide full coverage under The Policy for the damages to Plaintiff's

insured property and EMPIRE has failed to promptly pay all the amounts due and

has thereby breached its contract of insurance. See Exhibit 1, ¶ ¶ 19, 21 and 23,

attached and incorporated thereto.


        14.   The total amount sought by the Plaintiff was not stated in the

Complaint.

        15.   The amount in controversy exceeds $75,000.00, as demonstrated by the

Sworn Statement in Proof of Loss, which identified the amount claimed under the

policy as $712,024.49. See Proof of Loss attached hereto as Exhibit 6.

        16.   Additionally, Plaintiff seeks an award of attorney’s fees and costs

pursuant to Florida Statutes §627.428 and/or §626.9373.

        17.   Accordingly, it appears to a reasonable probability that the amount in

controversy exceeds $75,000.00. See Exhibit 6; see also Plaintiff’s Civil Cover

Sheet filed in the state court action indicating that the estimated amount of the claim

is over $100,000.00, a copy of which is attached hereto as Exhibit 7. See, Kitchman

v. State Farm Mut. Auto. Ins. Co., 2015 U.S. Dist. LEXIS 153918 (M.D. Fla. 2015)

                                            4
7686597.1
 Case 2:21-cv-00671-JES-MRM Document 1 Filed 09/10/21 Page 5 of 7 PageID 5




(district courts are permitted to make “reasonable deductions” and “reasonable

inferences” in determining whether the case meets federal jurisdictional

requirements).

        18.   The facts related to the federal court’s jurisdiction over this matter were

true at the time Plaintiffs filed their Complaint, and are true presently.

        19.   Pursuant to 28 U.S.C. § 1446(d), Plaintiff is being provided with a copy

of this Notice of Removal and a copy of this Notice of Removal is being filed with

the Clerk of the Circuit Court of the Twentieth Judicial District in and for Lee

County, Florida.

        20.   Pursuant to Rule 11 of the Federal Rules of Civil Procedure,

undersigned counsel hereby certifies to have read the foregoing Notice of Removal,

which to the best of their knowledge, information, and belief formed after reasonable

inquiry, is well-grounded in fact and warranted by existing law or a good faith

argument for the extension, modification, or reversal of existing law, and is not

interposed for any improper purpose.

        21.   By filing this Notice of Removal, Empire does not waive, and hereby

reserves all defenses and objections to the Plaintiff’s Summons and Complaint,

including, but not limited to, failure to state a claim, lack of personal jurisdiction,

improper venue and/or insufficiency of service of process.




                                            5
7686597.1
 Case 2:21-cv-00671-JES-MRM Document 1 Filed 09/10/21 Page 6 of 7 PageID 6




        22.      The following items include all of the process, pleadings, and orders

filed in this action, to date:

              a. Exhibit 1 – Complaint

              b. Exhibit 2 – Notice of Service of Process

              c. Exhibit 3 – All filings from State Court

              d. Exhibit 4 – Florida Division of Corporations Detail by Entity Name

              e. Exhibit 5 – Oklahoma Secretary of State Entity Summary Information

                 and a printout from the Florida Office of Insurance Regulation website

                 showing Defendant’s principal place of business

              f. Exhibit 6 – Proof of Loss

              g. Exhibit 7 – Court Civil Cover Sheet filed in State Court

        WHEREFORE, the Defendant, EMPIRE INDEMNITY INSURANCE

COMPANY, respectfully requests that the above-referenced action pending in the

Circuit Court of the Twentieth Judicial Circuit in and for Lee County, Florida, Case

No. 2021-CA-004562, be removed from that court to the United States District Court

for the Middle District of Florida, Fort Myers Division, and that this Court assume

full jurisdiction over the cause herein as provided by law, and grant such further

relief that this Court deems just and proper.

        Dated: September 10, 2021.




                                             6
7686597.1
 Case 2:21-cv-00671-JES-MRM Document 1 Filed 09/10/21 Page 7 of 7 PageID 7




                                      Respectfully submitted,

                                      CLAUSEN MILLER P.C.

                                By:   /s/ Melissa M. Burghardt
                                      ANNE E. KEVLIN, ESQ.,
                                      FBN: 930970
                                      MELISSA M. BURGHARDT, ESQ.;
                                      FBN: 84917
                                      4830 West Kennedy Blvd., Suite 600
                                      Tampa, Florida 33609
                                      Tel: (312) 606-7457
                                      akevlin@clausen.com
                                      mburghardt@clausen.com
                                      hcarbonell@clausen.com
                                      tweede@clausen.com
                                      Attorneys for Defendant, Empire Indemnity
                                      Insurance Company



                         CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on September 10, 2021, I electronically filed the

foregoing document with the Clerk of Court via CM/ECF. I also certify that the

foregoing document is being served this day on all counsel of record.

                                      CLAUSEN MILLER P.C.

                                By:   /s/ Melissa M. Burghardt
                                      MELISSA M. BURGHARDT, ESQ.;
                                      FBN: 84917




                                         7
7686597.1
